Order entered October 31, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00132-CV

                                D. BRENT LEMON, Appellant

                                               V.

                                DANIEL HAGOOD, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-03989-E

                                           ORDER
       We GRANT appellee’s October 28, 2013 unopposed second motion for an extension of

time to file a brief. Appellee shall file his brief on or before November 25, 2013. We caution

appellee that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE